PER CURIAM.
Defendant has appealed a judgment of conviction and sentence seeking reversal on the primary ground that the verdict finding her guilty of murder in the first degree with the recommendation of mercy is contrary to the manifest weight of the evidence and the justice of the case.- Appellant grounds her contention primarily upon the argument that the testimony given by two State witnesses was of doubtful veracity and subject to grave suspicion.
We have carefully considered the evidence adduced at the trial but are unable to agree that the apparent discrepancies and contradictions in the testimony of the two State witnesses pointed out by appellant in her brief are of such nature as to warrant reversal of the judgment. It must be remembered that an acceptable jury of qualified jurors heard the evidence, observed the witnesses as they gave their testimony, and was convinced beyond a reasonable doubt of appellant’s guilt. The capable judge who presided at the trial did not consider the evidence to be of such a shadowy or doubtful nature as to justify setting the verdict aside and granting a new trial. The judgment appealed reaches this court with a presumption of correctness and will be disturbed only upon a clear showing of prejudicial error. It was the province of the jury to pass upon the credibility of the witnesses and to reconcile the conflicts in the evidence, if such were found to exist. When the evidence in its entirety is objectively considered in a light most favorable to the verdict, it cannot be said with reasonable certainty that it is contrary to the justice of the cause. The judgment appealed is accordingly affirmed.
WIGGINTON, C. J., and. CARROLL, DONALD K., and SPECTOR, JJ., concur.